    Case 4:18-cv-02011 Document 85 Filed on 06/01/20 in TXSD Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

AUSTIN VAN OVERDAM,              §
    Plaintiff,                   §
                                 §
 v.                              §      CIVIL NO. 4:18-cv-02011
                                 §
 TEXAS A&M UNIVERSITY,           §
     Defendant.                  §
________________________________________________________________

         SECOND AMENDED AGREED DOCKET CONTROL ORDER
________________________________________________________________

     Anticipated Length of Trial: 5 Days           Jury: X      Non-Jury: ______

  1. (a)     NEW PARTIES shall be joined by:                    Not applicable
             The Attorney causing the addition of new
             Parties will provide copies of this Order to new
             Parties.
     (b)     AMENDMENT to PLEADINGS                             Not applicable
             By Plaintiff or Counter-Plaintiff shall be filed
             by:

  2. EXPERT WITNESSES for the PLAINTIFF will be                 September 28, 2020
     identified by a report listing the qualifications of
     each expert, each opinion that the expert will
     present, and the basis for it. DUE DATE:

  3. EXPERT WITNESSES for the DEFENDANT will be                 October 28, 2020
     identified by a report listing the qualifications of
     each expert, each opinion that the expert will
     present, and the basis for it. DUE DATE:

  4. DISCOVERY must be completed by:                            November 30, 2020
     Written discovery requests are not timely if they are
     filed so close to this deadline that the recipient
     would not be required under the Federal Rules of
     Civil Procedure to respond until after the deadline.
    Case 4:18-cv-02011 Document 85 Filed on 06/01/20 in TXSD Page 2 of 2



  5. DISPOSITIVE AND NON-DISPOSITIVE                           March 15, 2021
     MOTIONS
     (except motions in limine) will be filed by:
     (Due 90 days prior to Trial)

  6. JOINT PRETRIAL ORDER and MOTIONS IN                       June 7, 2021
     LIMINE will be filed by:
     (The Court will fill in this date)
     (Due the Monday before Trial)

  7. TRIAL will begin at 9:00 a.m.                             June 14, 2021




  _________________                                 ___________________________
  DATE                                              HON. JUDGE KEITH ELLISON


  June 1, 2020                                      /s/ Gaines West_________________
                                                    Gaines West
                                                    Counsel for Plaintiff

  June 1, 2020                                      /s/ Rola Daaboul________________
                                                    Rola Daaboul
                                                    Counsel for Defendant




                                              2
SECOND AMENDED AGREED
DOCKET CONTROL ORDER
